Name: Commission Regulation (EU) 2017/1164 of 22 June 2017 amending Annexes II and III to Regulation (EC) No 396/2005 of the European Parliament and of the Council as regards maximum residue levels for acrinathrin, metalaxyl and thiabendazole in or on certain products (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: foodstuff;  agricultural activity;  consumption;  health;  animal product;  means of agricultural production;  deterioration of the environment
 Date Published: nan

 1.7.2017 EN Official Journal of the European Union L 170/3 COMMISSION REGULATION (EU) 2017/1164 of 22 June 2017 amending Annexes II and III to Regulation (EC) No 396/2005 of the European Parliament and of the Council as regards maximum residue levels for acrinathrin, metalaxyl and thiabendazole in or on certain products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (1), and in particular Article 14(1)(a) and Article 49(2) thereof, Whereas: (1) For acrinathrin, maximum residue levels (MRLs) were set in Part A of Annex III to Regulation (EC) No 396/2005. For metalaxyl and thiabendazole MRLs were set in Annex II and Part B of Annex III to that Regulation. (2) For acrinathrin, the European Food Safety Authority, hereinafter the Authority, submitted a reasoned opinion on the review of the existing MRLs in accordance with Article 12(1) of Regulation (EC) No 396/2005 (2). It proposed to change the residue definition. It identified concerning the MRLs for bananas, melons, peppers, watermelons, peaches and apricots a risk for consumers. It is therefore appropriate to lower these MRLs. For other products, it recommended raising or keeping the existing MRLs. It concluded that concerning the MRLs for lamb's lettuce, escarole, cress, rocket, red mustard, soya beans and all animal origin products, some information was not available and that further consideration by risk managers was required. As there is no risk for consumers, the MRLs for those products should be set in Annex II to Regulation (EC) No 396/2005 at the existing level or the level identified by the Authority. These MRLs will be reviewed; the review will take into account the information available within two years from the publication of this Regulation. The Authority concluded that regardless of the data gaps identified the critical good agriculture practice was not compliant with the approval restrictions for acrinathrin for pome fruits, apricots, cherries, peaches, plums, strawberries, bananas, garlic, onions, tomatoes, peppers, aubergines, okra (lady's fingers), cucurbits with edible peel, gherkins, courgettes, melons, pumpkins, watermelons, lettuce, beans (fresh, with pods) and soya beans and that further consideration by risk managers was required. The MRLs for these products should be set at the specific limit of determination. (3) For metalaxyl, the Authority submitted a reasoned opinion on the existing MRLs in accordance with Article 12(1) of Regulation (EC) No 396/2005 (3). It proposed to change the residue definition and recommended lowering the MRLs for head cabbage, Chinese cabbage, kohlrabi, spinach, beet leaves (chard), beans (fresh, with and without pods), peas (fresh, with and without pods), asparagus, leek, beans (dry), peas (dry), lupins (dry), linseed, poppy seed, rape seed, mustard seed, gold of pleasure seed, maize, swine meat and fat, bovine meat and fat, sheep meat and fat, goat meat and fat, poultry meat and fat, milk and birds eggs. It concluded that concerning the MRLs for grapefruits, oranges, lemons, limes, mandarins, apples, pears, table grapes, wine grapes, strawberries, onions, peppers, soya beans, swine liver and kidney, bovine liver and kidney, sheep liver and kidney and poultry liver some information was not available and that further consideration by risk managers was required. As there is no risk for consumers, the MRLs for those products should be set in Annex II to Regulation (EC) No 396/2005 at the existing level or the level identified by the Authority. These MRLs will be reviewed; the review will take into account the information available within two years from the publication of this Regulation. The Authority concluded that concerning the MRLs for quinces, medlars, loquat, avocados, gherkins, cotton seed, barley, buckwheat, millet, oats, rice, rye, sorghum, wheat, spices from seeds and sugar beet (root), no information was available and that further consideration by risk managers was required. The MRLs for these products should be set at the specific limit of determination. The MRLs for spices from fruits should be set as temporary MRLs. These MRLs will be reviewed; the review will take into account the information available within four years from the publication of this Regulation. (4) For thiabendazole, the Authority submitted a reasoned opinion on the existing MRLs in accordance with Article 12(1) of Regulation (EC) No 396/2005 (4). It identified concerning the MRLs for mangoes and cultivated fungi a risk for consumers. It is therefore appropriate to lower theses MRLs. The Authority proposed to change the residue definition for milk and other animal origin products. It recommended lowering the MRLs for apples, pears, potatoes, witloof/Belgian endives, swine muscle and fat and poultry muscle and fat. For other products it recommended raising or keeping the existing MRLs. It concluded that concerning the MRLs for grapefruits, oranges, lemons, limes, mandarins, quinces, medlars, loquat, kumquats, avocados, bananas, papayas, potatoes, witloof/Belgian endives and all animal origin products some information was not available and that further consideration by risk managers was required. As there is no risk for consumers, the MRLs for those products should be set in Annex II to Regulation (EC) No 396/2005 at the existing level or the level identified by the Authority. These MRLs will be reviewed; the review will take into account the information available within two years from the publication of this Regulation. (5) As regards products on which the use of the plant protection product concerned is not authorised, and for which no import tolerances or Codex maximum residue limits (CXLs) exist, MRLs should be set at the specific limit of determination or the default MRL should apply, as provided for in Article 18(1)(b) of Regulation (EC) No 396/2005. (6) The Commission consulted the European Union reference laboratories for residues of pesticides as regards the need to adapt certain limits of determination. As regards several substances, those laboratories concluded that for certain commodities technical development requires the setting of specific limits of determination. (7) Based on the reasoned opinions of the Authority and taking into account the factors relevant to the matter under consideration, the appropriate modifications to the MRLs fulfil the requirements of Article 14(2) of Regulation (EC) No 396/2005. (8) Through the World Trade Organisation, the trading partners of the Union were consulted on the new MRLs and their comments have been taken into account. (9) Regulation (EC) No 396/2005 should therefore be amended accordingly. (10) In order to allow for the normal marketing, processing and consumption of products, this Regulation should provide for a transitional arrangement for products which have been produced before the modification of the MRLs and for which information shows that a high level of consumer protection is maintained. Because a risk to consumers cannot be excluded at the current MRLs, the value of 0,01 mg/kg for acrinathrin in and on bananas, melons, peppers, watermelons, peaches and apricots and the value of 0,01 mg/kg for thiabendazole in and on mangoes and cultivated fungi should apply to all products from the date of application of this Regulation. (11) A reasonable period should be allowed to elapse before the modified MRLs become applicable in order to permit Member States, third countries and food business operators to prepare themselves to meet the new requirements which will result from the modification of the MRLs. (12) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annexes II and III to Regulation (EC) No 396/2005 are amended in accordance with the Annex to this Regulation. Article 2 Regulation (EC) No 396/2005 as it stood before being amended by this Regulation shall continue to apply to products which were produced before 21 January 2018: (1) as regards the active substance metalaxyl in and on all products; (2) as regards the active substance acrinathrin in and all products except bananas, melons, peppers, watermelons, peaches and apricots; (3) as regards the active substance thiabendazole in and on all products except mangoes and cultivated fungi. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 21 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 70, 16.3.2005, p. 1. (2) European Food Safety Authority; Reasoned opinion on the review of the existing maximum residue levels (MRLs) for acrinathrin according to Article 12 of Regulation (EC) No 396/2005. EFSA Journal 2015;13(7):4203. (3) European Food Safety Authority; Reasoned opinion on combined review of the existing maximum residue levels (MRLs) for the active substances metalaxyl and metalaxyl-M. EFSA Journal 2015;13(4):4076. (4) European Food Safety Authority; Reasoned opinion on the revision of the review of the existing maximum residue levels (MRLs) for thiabendazole. EFSA Journal 2016;14(6):4516. ANNEX Annexes II and III to Regulation (EC) No 396/2005 are amended as follows: (1) Annex II is amended as follows: (a) the columns for metalaxyl and thiabendazole are replaced by the following: Pesticide residues and maximum residue levels (mg/kg) Code number Groups and examples of individual products to which the MRLs apply (1) Metalaxyl including other mixtures of constituent isomers including metalaxyl-M (sum of isomers) (R ) Thiabendazole (R) (1) (2) (3) (4) 0100000 FRUITS, FRESH or FROZEN; TREE NUTS 0110000 Citrus fruits 7 (+) 0110010 Grapefruits 0,7 0110020 Oranges 0,7 0110030 Lemons 0,5 (+) 0110040 Limes 0,5 (+) 0110050 Mandarins 0,5 (+) 0110990 Others 0,5 0120000 Tree nuts 0,01 (*1) 0,02 (*1) 0120010 Almonds 0120020 Brazil nuts 0120030 Cashew nuts 0120040 Chestnuts 0120050 Coconuts 0120060 Hazelnuts/cobnuts 0120070 Macadamias 0120080 Pecans 0120090 Pine nut kernels 0120100 Pistachios 0120110 Walnuts 0120990 Others 0130000 Pome fruits 0130010 Apples 1 (+) 4 (+) 0130020 Pears 1 (+) 4 0130030 Quinces 0,01 (*1) 3 0130040 Medlars 0,01 (*1) 3 0130050 Loquats/Japanese medlars 0,01 (*1) 3 0130990 Others 0,01 (*1) 0,01 (*1) 0140000 Stone fruits 0,01 (*1) 0,01 (*1) 0140010 Apricots 0140020 Cherries (sweet) 0140030 Peaches 0140040 Plums 0140990 Others 0150000 Berries and small fruits 0,01 (*1) 0151000 (a) grapes 0151010 Table grapes 2 (+) 0151020 Wine grapes 1 (+) 0152000 (b) strawberries 0,6 0153000 (c) cane fruits 0,02 (*1) 0153010 Blackberries 0153020 Dewberries 0153030 Raspberries (red and yellow) 0153990 Others 0154000 (d) other small fruits and berries 0154010 Blueberries 0,01 (*1) 0154020 Cranberries 0,01 (*1) 0154030 Currants (black, red and white) 0,4 0154040 Gooseberries (green, red and yellow) 0,3 0154050 Rose hips 0,01 (*1) 0154060 Mulberries (black and white) 0,01 (*1) 0154070 Azaroles/Mediterranean medlars 0,01 (*1) 0154080 Elderberries 0,01 (*1) 0154990 Others 0,01 (*1) 0160000 Miscellaneous fruits with 0161000 (a) edible peel 0,05 (*1) 0161010 Dates 0,01 (*1) 0161020 Figs 0,01 (*1) 0161030 Table olives 0,01 (*1) 0161040 Kumquats 7 0161050 Carambolas 0,01 (*1) 0161060 Kaki/Japanese persimmons 0,01 (*1) 0161070 Jambuls/jambolans 0,01 (*1) 0161990 Others 0,01 (*1) 0162000 (b) inedible peel, small 0,01 (*1) 0162010 Kiwi fruits (green, red, yellow) 0,02 (*1) 0162020 Litchis/lychees 0,01 (*1) 0162030 Passionfruits/maracujas 0,01 (*1) 0162040 Prickly pears/cactus fruits 0,01 (*1) 0162050 Star apples/cainitos 0,01 (*1) 0162060 American persimmons/Virginia kaki 0,01 (*1) 0162990 Others 0,01 (*1) 0163000 (c) inedible peel, large 0,01 (*1) 0163010 Avocados 20 (+) 0163020 Bananas 6 0163030 Mangoes 0,01 (*1) 0163040 Papayas 10 0163050 Granate apples/pomegranates 0,01 (*1) 0163060 Cherimoyas 0,01 (*1) 0163070 Guavas 0,01 (*1) 0163080 Pineapples 0,01 (*1) 0163090 Breadfruits 0,01 (*1) 0163100 Durians 0,01 (*1) 0163110 Soursops/guanabanas 0,01 (*1) 0163990 Others 0,01 (*1) 0200000 VEGETABLES, FRESH or FROZEN 0210000 Root and tuber vegetables 0211000 (a) potatoes 0,02 (*1) 0,04 (+) 0212000 (b) tropical root and tuber vegetables 0,01 (*1) 0,01 (*1) 0212010 Cassava roots/manioc 0212020 Sweet potatoes 0212030 Yams 0212040 Arrowroots 0212990 Others 0213000 (c) other root and tuber vegetables except sugar beets 0,01 (*1) 0213010 Beetroots 0,02 (*1) 0213020 Carrots 0,1 0213030 Celeriacs/turnip rooted celeries 0,01 (*1) 0213040 Horseradishes 0,1 0213050 Jerusalem artichokes 0,01 (*1) 0213060 Parsnips 0,1 0213070 Parsley roots/Hamburg roots parsley 0,01 (*1) 0213080 Radishes 0,06 0213090 Salsifies 0,02 (*1) 0213100 Swedes/rutabagas 0,01 (*1) 0213110 Turnips 0,01 (*1) 0213990 Others 0,01 (*1) 0220000 Bulb vegetables 0,01 (*1) 0220010 Garlic 0,02 (*1) 0220020 Onions 0,5 (+) 0220030 Shallots 0,02 (*1) 0220040 Spring onions/green onions and Welsh onions 0,3 0220990 Others 0,01 (*1) 0230000 Fruiting vegetables 0,01 (*1) 0231000 (a) solanacea 0231010 Tomatoes 0,3 0231020 Sweet peppers/bell peppers 0,5 (+) 0231030 Aubergines/eggplants 0,01 (*1) 0231040 Okra/lady's fingers 0,01 (*1) 0231990 Others 0,01 (*1) 0232000 (b) cucurbits with edible peel 0232010 Cucumbers 0,5 0232020 Gherkins 0,01 (*1) 0232030 Courgettes 0,01 (*1) 0232990 Others 0,01 (*1) 0233000 (c) cucurbits with inedible peel 0233010 Melons 0,2 (+) 0233020 Pumpkins 0,01 (*1) 0233030 Watermelons 0,2 (+) 0233990 Others 0,01 (*1) 0234000 (d) sweet corn 0,05 (*1) 0239000 (e) other fruiting vegetables 0,01 (*1) 0240000 Brassica vegetables (excluding brassica roots and brassica baby leaf crops) 0,01 (*1) 0241000 (a) flowering brassica 0,2 (+) 0241010 Broccoli 0241020 Cauliflowers 0241990 Others 0242000 (b) head brassica 0242010 Brussels sprouts 0,15 0242020 Head cabbages 0,06 0242990 Others 0,01 (*1) 0243000 (c) leafy brassica 0243010 Chinese cabbages/pe-tsai 0,02 (*1) 0243020 Kales 0,3 0243990 Others 0,01 (*1) 0244000 (d) kohlrabies 0,02 (*1) 0250000 Leaf vegetables, herbs and edible flowers 0251000 (a) lettuces and salad plants 3 0,01 (*1) 0251010 Lamb's lettuces/corn salads 0251020 Lettuces 0251030 Escaroles/broad-leaved endives 0251040 Cresses and other sprouts and shoots 0251050 Land cresses 0251060 Roman rocket/rucola 0251070 Red mustards 0251080 Baby leaf crops (including brassica species) 0251990 Others 0252000 (b) spinaches and similar leaves 1,5 0,01 (*1) 0252010 Spinaches 0252020 Purslanes 0252030 Chards/beet leaves 0252990 Others 0253000 (c) grape leaves and similar species 0,01 (*1) 0,01 (*1) 0254000 (d) watercresses 0,01 (*1) 0,01 (*1) 0255000 (e) witloofs/Belgian endives 0,4 0,05 (*1) (+) 0256000 (f) herbs and edible flowers 3 (+) 0,02 (*1) 0256010 Chervil 0256020 Chives 0256030 Celery leaves 0256040 Parsley 0256050 Sage 0256060 Rosemary 0256070 Thyme 0256080 Basil and edible flowers 0256090 Laurel/bay leave 0256100 Tarragon 0256990 Others 0260000 Legume vegetables 0,01 (*1) 0260010 Beans (with pods) 0,02 (*1) 0260020 Beans (without pods) 0,02 (*1) 0260030 Peas (with pods) 0,02 (*1) 0260040 Peas (without pods) 0,02 (*1) 0260050 Lentils 0,01 (*1) 0260990 Others 0,01 (*1) 0270000 Stem vegetables 0,01 (*1) 0270010 Asparagus 0,02 (*1) 0270020 Cardoons 0,01 (*1) 0270030 Celeries 0,01 (*1) 0270040 Florence fennels 0,01 (*1) 0270050 Globe artichokes 0,05 (+) 0270060 Leeks 0,03 0270070 Rhubarbs 0,01 (*1) 0270080 Bamboo shoots 0,01 (*1) 0270090 Palm hearts 0,01 (*1) 0270990 Others 0,01 (*1) 0280000 Fungi, mosses and lichens 0,01 (*1) 0,01 (*1) 0280010 Cultivated fungi 0280020 Wild fungi 0280990 Mosses and lichens 0290000 Algae and prokaryotes organisms 0,01 (*1) 0,01 (*1) 0300000 PULSES 0,01 (*1) 0300010 Beans 0,02 (*1) 0300020 Lentils 0,01 (*1) 0300030 Peas 0,02 (*1) 0300040 Lupins/lupini beans 0,02 (*1) 0300990 Others 0,01 (*1) 0400000 OILSEEDS AND OIL FRUITS 0,02 (*1) 0401000 Oilseeds 0401010 Linseeds 0,02 (*1) 0401020 Peanuts/groundnuts 0,01 (*1) 0401030 Poppy seeds 0,02 (*1) 0401040 Sesame seeds 0,01 (*1) 0401050 Sunflower seeds 0,02 (*1) 0401060 Rapeseeds/canola seeds 0,02 (*1) 0401070 Soyabeans 0,1 (*1) (+) 0401080 Mustard seeds 0,02 (*1) 0401090 Cotton seeds 0,01 (*1) 0401100 Pumpkin seeds 0,01 (*1) 0401110 Safflower seeds 0,01 (*1) 0401120 Borage seeds 0,01 (*1) 0401130 Gold of pleasure seeds 0,02 (*1) 0401140 Hemp seeds 0,01 (*1) 0401150 Castor beans 0,01 (*1) 0401990 Others 0,01 (*1) 0402000 Oil fruits 0,01 (*1) 0402010 Olives for oil production 0402020 Oil palms kernels 0402030 Oil palms fruits 0402040 Kapok 0402990 Others 0500000 CEREALS 0,01 (*1) 0500010 Barley 0,01 (*1) 0500020 Buckwheat and other pseudo-cereals 0,01 (*1) 0500030 Maize/corn 0,02 (*1) 0500040 Common millet/proso millet 0,01 (*1) 0500050 Oat 0,01 (*1) 0500060 Rice 0,01 (*1) 0500070 Rye 0,01 (*1) 0500080 Sorghum 0,01 (*1) 0500090 Wheat 0,01 (*1) 0500990 Others 0,01 (*1) 0600000 TEAS, COFFEE, HERBAL INFUSIONS, COCOA AND CAROBS 0,05 (*1) 0610000 Teas 0,05 (*1) 0620000 Coffee beans 0,05 (*1) 0630000 Herbal infusions from 0,05 (*1) 0631000 (a) flowers 0631010 Chamomile 0631020 Hibiscus/roselle 0631030 Rose 0631040 Jasmine 0631050 Lime/linden 0631990 Others 0632000 (b) leaves and herbs 0632010 Strawberry 0632020 Rooibos 0632030 Mate/matÃ © 0632990 Others 0633000 (c) roots 0633010 Valerian 0633020 Ginseng 0633990 Others 0639000 (d) any other parts of the plant 0640000 Cocoa beans 0,1 (+) 0650000 Carobs/Saint John's breads 0,05 (*1) 0700000 HOPS 15 (+) 0,05 (*1) 0800000 SPICES 0810000 Seed spices 0,05 (*1) 0,05 (*1) 0810010 Anise/aniseed 0810020 Black caraway/black cumin 0810030 Celery 0810040 Coriander 0810050 Cumin 0810060 Dill 0810070 Fennel 0810080 Fenugreek 0810090 Nutmeg 0810990 Others 0820000 Fruit spices 0,1 (*1) (+) 0,05 (*1) 0820010 Allspice/pimento 0820020 Sichuan pepper 0820030 Caraway 0820040 Cardamom 0820050 Juniper berry 0820060 Peppercorn (black, green and white) 0820070 Vanilla 0820080 Tamarind 0820990 Others 0830000 Bark spices 0,05 (*1) 0,05 (*1) 0830010 Cinnamon 0830990 Others 0840000 Root and rhizome spices 0840010 Liquorice 0,05 (*1) 0,05 (*1) 0840020 Ginger 0,05 (*1) 0,05 (*1) 0840030 Turmeric/curcuma 0,05 (*1) 0,05 (*1) 0840040 Horseradish (+) (+) 0840990 Others 0,05 (*1) 0,05 (*1) 0850000 Bud spices 0,05 (*1) 0,05 (*1) 0850010 Cloves 0850020 Capers 0850990 Others 0860000 Flower pistil spices 0,05 (*1) 0,05 (*1) 0860010 Saffron 0860990 Others 0870000 Aril spices 0,05 (*1) 0,05 (*1) 0870010 Mace 0870990 Others 0900000 SUGAR PLANTS 0,01 (*1) 0,01 (*1) 0900010 Sugar beet roots 0900020 Sugar canes 0900030 Chicory roots 0900990 Others 1000000 PRODUCTS OF ANIMAL ORIGIN -TERRESTRIAL ANIMALS (+) (+) 1010000 Tissues from 1011000 (a) swine 1011010 Muscle 0,01 (*1) 0,05 (*1) 1011020 Fat tissue 0,01 (*1) 0,05 (*1) 1011030 Liver 0,05 (*1) 0,15 1011040 Kidney 0,2 0,3 1011050 Edible offals (other than liver and kidney) 0,2 0,3 1011990 Others 0,01 (*1) 0,01 (*1) 1012000 (b) bovine 1012010 Muscle 0,01 (*1) 0,1 1012020 Fat tissue 0,01 (*1) 0,1 1012030 Liver 0,05 (*1) 0,3 1012040 Kidney 0,3 1 1012050 Edible offals (other than liver and kidney) 0,3 1 1012990 Others 0,01 (*1) 0,01 (*1) 1013000 (c) sheep 1013010 Muscle 0,01 (*1) 0,05 (*1) 1013020 Fat tissue 0,01 (*1) 0,05 (*1) 1013030 Liver 0,05 (*1) 0,15 1013040 Kidney 0,3 0,3 1013050 Edible offals (other than liver and kidney) 0,3 0,3 1013990 Others 0,01 (*1) 0,01 (*1) 1014000 (d) goat 1014010 Muscle 0,01 (*1) 0,1 1014020 Fat tissue 0,01 (*1) 0,1 1014030 Liver 0,05 (*1) 0,15 1014040 Kidney 0,3 0,3 1014050 Edible offals (other than liver and kidney) 0,3 0,3 1014990 Others 0,01 (*1) 0,01 (*1) 1015000 (e) equine 1015010 Muscle 0,01 (*1) 0,05 (*1) 1015020 Fat tissue 0,01 (*1) 0,05 (*1) 1015030 Liver 0,05 (*1) 0,15 1015040 Kidney 0,3 0,3 1015050 Edible offals (other than liver and kidney) 0,3 0,3 1015990 Others 0,01 (*1) 0,01 (*1) 1016000 (f) poultry 1016010 Muscle 0,01 (*1) 0,05 1016020 Fat tissue 0,01 (*1) 0,05 1016030 Liver 0,05 (*1) 0,2 1016040 Kidney 0,05 (*1) 0,2 1016050 Edible offals (other than liver and kidney) 0,05 (*1) 0,2 1016990 Others 0,01 (*1) 0,01 (*1) 1017000 (g) other farmed terrestrial animals 1017010 Muscle 0,01 (*1) 0,05 (*1) 1017020 Fat tissue 0,01 (*1) 0,05 (*1) 1017030 Liver 0,05 (*1) 0,15 1017040 Kidney 0,3 0,3 1017050 Edible offals (other than liver and kidney) 0,3 0,3 1017990 Others 0,01 (*1) 0,01 (*1) 1020000 Milk 0,01 (*1) 0,2 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 Birds eggs 0,01 (*1) 2 1030010 Chicken 1030020 Duck 1030030 Geese 1030040 Quail 1030990 Others 1040000 Honey and other apiculture products 0,05 (*1) 0,05 (*1) 1050000 Amphibians and Reptiles 0,01 (*1) 0,01 (*1) 1060000 Terrestrial invertebrate animals 0,01 (*1) 0,01 (*1) 1070000 Wild terrestrial vertebrate animals 0,01 (*1) 0,01 (*1) (b) the following column for acrinathrin is added: Pesticide residues and maximum residue levels (mg/kg) Code number Groups and examples of individual products to which the MRLs apply (2) Acrinathrin and its enantiomer (F) (1) (2) (3) 0100000 FRUITS, FRESH or FROZEN; TREE NUTS 0110000 Citrus fruits 0,02 (*2) 0110010 Grapefruits 0110020 Oranges 0110030 Lemons 0110040 Limes 0110050 Mandarins 0110990 Others 0120000 Tree nuts 0,02 (*2) 0120010 Almonds 0120020 Brazil nuts 0120030 Cashew nuts 0120040 Chestnuts 0120050 Coconuts 0120060 Hazelnuts/cobnuts 0120070 Macadamias 0120080 Pecans 0120090 Pine nut kernels 0120100 Pistachios 0120110 Walnuts 0120990 Others 0130000 Pome fruits 0,02 (*2) 0130010 Apples 0130020 Pears 0130030 Quinces 0130040 Medlars 0130050 Loquats/Japanese medlars 0130990 Others 0140000 Stone fruits 0,02 (*2) 0140010 Apricots 0140020 Cherries (sweet) 0140030 Peaches 0140040 Plums 0140990 Others 0150000 Berries and small fruits 0151000 (a) grapes 0151010 Table grapes 0,05 (*2) 0151020 Wine grapes 0,1 0152000 (b) strawberries 0,02 (*2) 0153000 (c) cane fruits 0,02 (*2) 0153010 Blackberries 0153020 Dewberries 0153030 Raspberries (red and yellow) 0153990 Others 0154000 (d) other small fruits and berries 0,02 (*2) 0154010 Blueberries 0154020 Cranberries 0154030 Currants (black, red and white) 0154040 Gooseberries (green, red and yellow) 0154050 Rose hips 0154060 Mulberries (black and white) 0154070 Azaroles/Mediterranean medlars 0154080 Elderberries 0154990 Others 0160000 Miscellaneous fruits with 0,02 (*2) 0161000 (a) edible peel 0161010 Dates 0161020 Figs 0161030 Table olives 0161040 Kumquats 0161050 Carambolas 0161060 Kaki/Japanese persimmons 0161070 Jambuls/jambolans 0161990 Others 0162000 (b) inedible peel, small 0162010 Kiwi fruits (green, red, yellow) 0162020 Litchis/lychees 0162030 Passionfruits/maracujas 0162040 Prickly pears/cactus fruits 0162050 Star apples/cainitos 0162060 American persimmons/Virginia kaki 0162990 Others 0163000 (c) inedible peel, large 0163010 Avocados 0163020 Bananas 0163030 Mangoes 0163040 Papayas 0163050 Granate apples/pomegranates 0163060 Cherimoyas 0163070 Guavas 0163080 Pineapples 0163090 Breadfruits 0163100 Durians 0163110 Soursops/guanabanas 0163990 Others 0200000 VEGETABLES, FRESH or FROZEN 0210000 Root and tuber vegetables 0,02 (*2) 0211000 (a) potatoes 0212000 (b) tropical root and tuber vegetables 0212010 Cassava roots/manioc 0212020 Sweet potatoes 0212030 Yams 0212040 Arrowroots 0212990 Others 0213000 (c) other root and tuber vegetables except sugar beets 0213010 Beetroots 0213020 Carrots 0213030 Celeriacs/turnip rooted celeries 0213040 Horseradishes 0213050 Jerusalem artichokes 0213060 Parsnips 0213070 Parsley roots/Hamburg roots parsley 0213080 Radishes 0213090 Salsifies 0213100 Swedes/rutabagas 0213110 Turnips 0213990 Others 0220000 Bulb vegetables 0,02 (*2) 0220010 Garlic 0220020 Onions 0220030 Shallots 0220040 Spring onions/green onions and Welsh onions 0220990 Others 0230000 Fruiting vegetables 0,02 (*2) 0231000 (a) solanacea 0231010 Tomatoes 0231020 Sweet peppers/bell peppers 0231030 Aubergines/eggplants 0231040 Okra/lady's fingers 0231990 Others 0232000 (b) cucurbits with edible peel 0232010 Cucumbers 0232020 Gherkins 0232030 Courgettes 0232990 Others 0233000 (c) cucurbits with inedible peel 0233010 Melons 0233020 Pumpkins 0233030 Watermelons 0233990 Others 0234000 (d) sweet corn 0239000 (e) other fruiting vegetables 0240000 Brassica vegetables (excluding brassica roots and brassica baby leaf crops) 0,02 (*2) 0241000 (a) flowering brassica 0241010 Broccoli 0241020 Cauliflowers 0241990 Others 0242000 (b) head brassica 0242010 Brussels sprouts 0242020 Head cabbages 0242990 Others 0243000 (c) leafy brassica 0243010 Chinese cabbages/pe-tsai 0243020 Kales 0243990 Others 0244000 (d) kohlrabies 0250000 Leaf vegetables, herbs and edible flowers 0251000 (a) lettuces and salad plants 0251010 Lamb's lettuces/corn salads 0,06 (+) 0251020 Lettuces 0,02 (*2) 0251030 Escaroles/broad-leaved endives 0,06 (+) 0251040 Cresses and other sprouts and shoots 0,06 (+) 0251050 Land cresses 0,02 (*2) 0251060 Roman rocket/rucola 0,06 (+) 0251070 Red mustards 0,06 (+) 0251080 Baby leaf crops (including brassica species) 0,02 (*2) 0251990 Others 0,02 (*2) 0252000 (b) spinaches and similar leaves 0,02 (*2) 0252010 Spinaches 0252020 Purslanes 0252030 Chards/beet leaves 0252990 Others 0253000 (c) grape leaves and similar species 0,02 (*2) 0254000 (d) watercresses 0,02 (*2) 0255000 (e) witloofs/Belgian endives 0,02 (*2) 0256000 (f) herbs and edible flowers 0,02 (*2) 0256010 Chervil 0256020 Chives 0256030 Celery leaves 0256040 Parsley 0256050 Sage 0256060 Rosemary 0256070 Thyme 0256080 Basil and edible flowers 0256090 Laurel/bay leave 0256100 Tarragon 0256990 Others 0260000 Legume vegetables 0,02 (*2) 0260010 Beans (with pods) 0260020 Beans (without pods) 0260030 Peas (with pods) 0260040 Peas (without pods) 0260050 Lentils 0260990 Others 0270000 Stem vegetables 0,02 (*2) 0270010 Asparagus 0270020 Cardoons 0270030 Celeries 0270040 Florence fennels 0270050 Globe artichokes 0270060 Leeks 0270070 Rhubarbs 0270080 Bamboo shoots 0270090 Palm hearts 0270990 Others 0280000 Fungi, mosses and lichens 0,02 (*2) 0280010 Cultivated fungi 0280020 Wild fungi 0280990 Mosses and lichens 0290000 Algae and prokaryotes organisms 0,02 (*2) 0300000 PULSES 0,01 (*2) 0300010 Beans 0300020 Lentils 0300030 Peas 0300040 Lupins/lupini beans 0300990 Others 0400000 OILSEEDS AND OIL FRUITS 0,02 (*2) 0401000 Oilseeds 0401010 Linseeds 0401020 Peanuts/groundnuts 0401030 Poppy seeds 0401040 Sesame seeds 0401050 Sunflower seeds 0401060 Rapeseeds/canola seeds 0401070 Soyabeans 0401080 Mustard seeds 0401090 Cotton seeds 0401100 Pumpkin seeds 0401110 Safflower seeds 0401120 Borage seeds 0401130 Gold of pleasure seeds 0401140 Hemp seeds 0401150 Castor beans 0401990 Others 0402000 Oil fruits 0402010 Olives for oil production 0402020 Oil palms kernels 0402030 Oil palms fruits 0402040 Kapok 0402990 Others 0500000 CEREALS 0,01 (*2) 0500010 Barley 0500020 Buckwheat and other pseudo-cereals 0500030 Maize/corn 0500040 Common millet/proso millet 0500050 Oat 0500060 Rice 0500070 Rye 0500080 Sorghum 0500090 Wheat 0500990 Others 0600000 TEAS, COFFEE, HERBAL INFUSIONS, COCOA AND CAROBS 0,05 (*2) 0610000 Teas 0620000 Coffee beans 0630000 Herbal infusions from 0631000 (a) flowers 0631010 Chamomile 0631020 Hibiscus/roselle 0631030 Rose 0631040 Jasmine 0631050 Lime/linden 0631990 Others 0632000 (b) leaves and herbs 0632010 Strawberry 0632020 Rooibos 0632030 Mate/matÃ © 0632990 Others 0633000 (c) roots 0633010 Valerian 0633020 Ginseng 0633990 Others 0639000 (d) any other parts of the plant 0640000 Cocoa beans 0650000 Carobs/Saint John's breads 0700000 HOPS 0,05 (*2) 0800000 SPICES 0810000 Seed spices 0,05 (*2) 0810010 Anise/aniseed 0810020 Black caraway/black cumin 0810030 Celery 0810040 Coriander 0810050 Cumin 0810060 Dill 0810070 Fennel 0810080 Fenugreek 0810090 Nutmeg 0810990 Others 0820000 Fruit spices 0,05 (*2) 0820010 Allspice/pimento 0820020 Sichuan pepper 0820030 Caraway 0820040 Cardamom 0820050 Juniper berry 0820060 Peppercorn (black, green and white) 0820070 Vanilla 0820080 Tamarind 0820990 Others 0830000 Bark spices 0,05 (*2) 0830010 Cinnamon 0830990 Others 0840000 Root and rhizome spices 0840010 Liquorice 0,05 (*2) 0840020 Ginger 0,05 (*2) 0840030 Turmeric/curcuma 0,05 (*2) 0840040 Horseradish (+) 0840990 Others 0,05 (*2) 0850000 Bud spices 0,05 (*2) 0850010 Cloves 0850020 Capers 0850990 Others 0860000 Flower pistil spices 0,05 (*2) 0860010 Saffron 0860990 Others 0870000 Aril spices 0,05 (*2) 0870010 Mace 0870990 Others 0900000 SUGAR PLANTS 0,02 (*2) 0900010 Sugar beet roots 0900020 Sugar canes 0900030 Chicory roots 0900990 Others 1000000 PRODUCTS OF ANIMAL ORIGIN -TERRESTRIAL ANIMALS 1010000 Tissues from 0,01 (*2) 1011000 (a) swine 1011010 Muscle 1011020 Fat tissue 1011030 Liver 1011040 Kidney 1011050 Edible offals (other than liver and kidney) 1011990 Others 1012000 (b) bovine 1012010 Muscle 1012020 Fat tissue 1012030 Liver 1012040 Kidney 1012050 Edible offals (other than liver and kidney) 1012990 Others 1013000 (c) sheep 1013010 Muscle 1013020 Fat tissue 1013030 Liver 1013040 Kidney 1013050 Edible offals (other than liver and kidney) 1013990 Others 1014000 (d) goat 1014010 Muscle 1014020 Fat tissue 1014030 Liver 1014040 Kidney 1014050 Edible offals (other than liver and kidney) 1014990 Others 1015000 (e) equine 1015010 Muscle 1015020 Fat tissue 1015030 Liver 1015040 Kidney 1015050 Edible offals (other than liver and kidney) 1015990 Others 1016000 (f) poultry 1016010 Muscle 1016020 Fat tissue 1016030 Liver 1016040 Kidney 1016050 Edible offals (other than liver and kidney) 1016990 Others 1017000 (g) other farmed terrestrial animals 1017010 Muscle 1017020 Fat tissue 1017030 Liver 1017040 Kidney 1017050 Edible offals (other than liver and kidney) 1017990 Others 1020000 Milk 0,01 (*2) 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 Birds eggs 0,01 (*2) 1030010 Chicken 1030020 Duck 1030030 Geese 1030040 Quail 1030990 Others 1040000 Honey and other apiculture products 0,05 (*2) 1050000 Amphibians and Reptiles 0,01 (*2) 1060000 Terrestrial invertebrate animals 0,01 (*2) 1070000 Wild terrestrial vertebrate animals 0,01 (*2) (2) In Annex III, the columns for acrinathrin, metalaxyl and thiabendazole are deleted. (*1) Indicates lower limit of analytical determination (**) Pesticide-code combination for which the MRL as set in Annex III Part B applies. Metalaxyl including other mixtures of constituent isomers including metalaxyl-M (sum of isomers) (R ) (R) = The residue definition differs for the following combinations pesticide-code number: Metalaxyl  code 100000, except 1040000: Sum of metalaxyl (sum of isomers) and its metabolites containing the 2,6-dimethylaniline moiety, expressed as metalaxyl (+) The European Food Safety Authority identified some information on residue trials on metalaxyl and metalaxyl-M as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0110030 Lemons (+) The European Food Safety Authority identified some information on residue trials on metalaxyl as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0110040 Limes 0110050 Mandarins (+) The European Food Safety Authority identified some information on residue trials on metalaxyl and metalaxyl-M as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0130010 Apples 0130020 Pears (+) The European Food Safety Authority identified some information on residue trials on metalaxyl as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0151010 Table grapes 0151020 Wine grapes 0220020 Onions 0231020 Sweet peppers/bell peppers 0233010 Melons 0233030 Watermelons (+) The European Food Safety Authority identified some information on residue trials on metalaxyl and metalaxyl-M as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0241000 (a) flowering brassica 0241010 Broccoli 0241020 Cauliflowers 0241990 Others (+) The European Food Safety Authority identified some information on residue trials on metalaxyl-M as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0256000 (f) herbs and edible flowers 0256010 Chervil 0256020 Chives 0256030 Celery leaves 0256040 Parsley 0256050 Sage 0256060 Rosemary 0256070 Thyme 0256080 Basil and edible flowers 0256090 Laurel/bay leave 0256100 Tarragon 0256990 Others (+) The European Food Safety Authority identified some information on residue trials on metalaxyl as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0270050 Globe artichokes (+) The European Food Safety Authority identified some information on residue trials on metalaxyl and metalaxyl-M as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0401070 Soyabeans (+) The European Food Safety Authority identified some information on residue trials on metalaxyl-M and analytical methods as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0640000 Cocoa beans 0700000 HOPS (+) Temporary MRL valid until 1 July 2021. After this date the MRL will be 0,05 (*) mg/kg, unless modified by a Regulation in light of new available information. 0820000 Fruit spices 0820010 Allspice/pimento 0820020 Sichuan pepper 0820030 Caraway 0820040 Cardamom 0820050 Juniper berry 0820060 Peppercorn (black, green and white) 0820070 Vanilla 0820080 Tamarind 0820990 Others (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish (+) The European Food Safety Authority identified some information on analytical methods as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 1000000 PRODUCTS OF ANIMAL ORIGIN -TERRESTRIAL ANIMALS 1010000 Tissues from 1011000 (a) swine 1011010 Muscle 1011020 Fat tissue 1011030 Liver 1011040 Kidney 1011050 Edible offals (other than liver and kidney) 1011990 Others 1012000 (b) bovine 1012010 Muscle 1012020 Fat tissue 1012030 Liver 1012040 Kidney 1012050 Edible offals (other than liver and kidney) 1012990 Others 1013000 (c) sheep 1013010 Muscle 1013020 Fat tissue 1013030 Liver 1013040 Kidney 1013050 Edible offals (other than liver and kidney) 1013990 Others 1014000 (d) goat 1014010 Muscle 1014020 Fat tissue 1014030 Liver 1014040 Kidney 1014050 Edible offals (other than liver and kidney) 1014990 Others 1015000 (e) equine 1015010 Muscle 1015020 Fat tissue 1015030 Liver 1015040 Kidney 1015050 Edible offals (other than liver and kidney) 1015990 Others 1016000 (f) poultry 1016010 Muscle 1016020 Fat tissue 1016030 Liver 1016040 Kidney 1016050 Edible offals (other than liver and kidney) 1016990 Others 1017000 (g) other farmed terrestrial animals 1017010 Muscle 1017020 Fat tissue 1017030 Liver 1017040 Kidney 1017050 Edible offals (other than liver and kidney) 1017990 Others 1020000 Milk 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 Birds eggs 1030010 Chicken 1030020 Duck 1030030 Geese 1030040 Quail 1030990 Others 1040000 Honey and other apiculture products 1050000 Amphibians and Reptiles 1060000 Terrestrial invertebrate animals 1070000 Wild terrestrial vertebrate animals Thiabendazole (R) (R) = The residue definition differs for the following combinations pesticide-code number: Thiabendazole  code 100000, except 1020000 and 1040000: sum of thiabendazole and 5-hydroxythiabendazole, expressed as thiabendazole Thiabendazole  code 1020000: sum of thiabendazole, 5-hydroxythiabendazole and its sulfate conjugate, expressed as thiabendazole (+) The European Food Safety Authority identified some information on the magnitude of residues of the metabolite benzimidazole as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0110000 Citrus fruits 0110010 Grapefruits 0110020 Oranges 0110030 Lemons 0110040 Limes 0110050 Mandarins 0110990 Others 0130010 Apples (+) The European Food Safety Authority identified some information on residue trials as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0163010 Avocados (+) The European Food Safety Authority identified some information on storage stability and on the magnitude of residues of the metabolite benzimidazole as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0211000 (a) potatoes (+) The European Food Safety Authority identified some information on sorage stability and on the magnitude of residues of the metabolite benzimidazole as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0255000 (e) witloofs/Belgian endives (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish (+) The European Food Safety Authority identified some information on analytical methods and on the magnitude of residues of the metabolite benzimidazole as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 1000000 PRODUCTS OF ANIMAL ORIGIN -TERRESTRIAL ANIMALS 1010000 Tissues from 1011000 (a) swine 1011010 Muscle 1011020 Fat tissue 1011030 Liver 1011040 Kidney 1011050 Edible offals (other than liver and kidney) 1011990 Others 1012000 (b) bovine 1012010 Muscle 1012020 Fat tissue 1012030 Liver 1012040 Kidney 1012050 Edible offals (other than liver and kidney) 1012990 Others 1013000 (c) sheep 1013010 Muscle 1013020 Fat tissue 1013030 Liver 1013040 Kidney 1013050 Edible offals (other than liver and kidney) 1013990 Others 1014000 (d) goat 1014010 Muscle 1014020 Fat tissue 1014030 Liver 1014040 Kidney 1014050 Edible offals (other than liver and kidney) 1014990 Others 1015000 (e) equine 1015010 Muscle 1015020 Fat tissue 1015030 Liver 1015040 Kidney 1015050 Edible offals (other than liver and kidney) 1015990 Others 1016000 (f) poultry 1016010 Muscle 1016020 Fat tissue 1016030 Liver 1016040 Kidney 1016050 Edible offals (other than liver and kidney) 1016990 Others 1017000 (g) other farmed terrestrial animals 1017010 Muscle 1017020 Fat tissue 1017030 Liver 1017040 Kidney 1017050 Edible offals (other than liver and kidney) 1017990 Others 1020000 Milk 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 Birds eggs 1030010 Chicken 1030020 Duck 1030030 Geese 1030040 Quail 1030990 Others 1050000 Amphibians and Reptiles 1060000 Terrestrial invertebrate animals 1070000 Wild terrestrial vertebrate animals (1) For the complete list of products of plant and animal origin to which MRLs apply, reference should be made to Annex I. Metalaxyl including other mixtures of constituent isomers including metalaxyl-M (sum of isomers) (R ) (R) = The residue definition differs for the following combinations pesticide-code number: Metalaxyl  code 100000, except 1040000: Sum of metalaxyl (sum of isomers) and its metabolites containing the 2,6-dimethylaniline moiety, expressed as metalaxyl (+) The European Food Safety Authority identified some information on residue trials on metalaxyl and metalaxyl-M as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0110030 Lemons (+) The European Food Safety Authority identified some information on residue trials on metalaxyl as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0110040 Limes 0110050 Mandarins (+) The European Food Safety Authority identified some information on residue trials on metalaxyl and metalaxyl-M as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0130010 Apples 0130020 Pears (+) The European Food Safety Authority identified some information on residue trials on metalaxyl as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0151010 Table grapes 0151020 Wine grapes 0220020 Onions 0231020 Sweet peppers/bell peppers 0233010 Melons 0233030 Watermelons (+) The European Food Safety Authority identified some information on residue trials on metalaxyl and metalaxyl-M as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0241000 (a) flowering brassica 0241010 Broccoli 0241020 Cauliflowers 0241990 Others (+) The European Food Safety Authority identified some information on residue trials on metalaxyl-M as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0256000 (f) herbs and edible flowers 0256010 Chervil 0256020 Chives 0256030 Celery leaves 0256040 Parsley 0256050 Sage 0256060 Rosemary 0256070 Thyme 0256080 Basil and edible flowers 0256090 Laurel/bay leave 0256100 Tarragon 0256990 Others (+) The European Food Safety Authority identified some information on residue trials on metalaxyl as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0270050 Globe artichokes (+) The European Food Safety Authority identified some information on residue trials on metalaxyl and metalaxyl-M as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0401070 Soyabeans (+) The European Food Safety Authority identified some information on residue trials on metalaxyl-M and analytical methods as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0640000 Cocoa beans 0700000 HOPS (+) Temporary MRL valid until 1 July 2021. After this date the MRL will be 0,05 (*) mg/kg, unless modified by a Regulation in light of new available information. 0820000 Fruit spices 0820010 Allspice/pimento 0820020 Sichuan pepper 0820030 Caraway 0820040 Cardamom 0820050 Juniper berry 0820060 Peppercorn (black, green and white) 0820070 Vanilla 0820080 Tamarind 0820990 Others (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish (+) The European Food Safety Authority identified some information on analytical methods as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 1000000 PRODUCTS OF ANIMAL ORIGIN -TERRESTRIAL ANIMALS 1010000 Tissues from 1011000 (a) swine 1011010 Muscle 1011020 Fat tissue 1011030 Liver 1011040 Kidney 1011050 Edible offals (other than liver and kidney) 1011990 Others 1012000 (b) bovine 1012010 Muscle 1012020 Fat tissue 1012030 Liver 1012040 Kidney 1012050 Edible offals (other than liver and kidney) 1012990 Others 1013000 (c) sheep 1013010 Muscle 1013020 Fat tissue 1013030 Liver 1013040 Kidney 1013050 Edible offals (other than liver and kidney) 1013990 Others 1014000 (d) goat 1014010 Muscle 1014020 Fat tissue 1014030 Liver 1014040 Kidney 1014050 Edible offals (other than liver and kidney) 1014990 Others 1015000 (e) equine 1015010 Muscle 1015020 Fat tissue 1015030 Liver 1015040 Kidney 1015050 Edible offals (other than liver and kidney) 1015990 Others 1016000 (f) poultry 1016010 Muscle 1016020 Fat tissue 1016030 Liver 1016040 Kidney 1016050 Edible offals (other than liver and kidney) 1016990 Others 1017000 (g) other farmed terrestrial animals 1017010 Muscle 1017020 Fat tissue 1017030 Liver 1017040 Kidney 1017050 Edible offals (other than liver and kidney) 1017990 Others 1020000 Milk 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 Birds eggs 1030010 Chicken 1030020 Duck 1030030 Geese 1030040 Quail 1030990 Others 1040000 Honey and other apiculture products 1050000 Amphibians and Reptiles 1060000 Terrestrial invertebrate animals 1070000 Wild terrestrial vertebrate animals Thiabendazole (R) (R) = The residue definition differs for the following combinations pesticide-code number: Thiabendazole  code 100000, except 1020000 and 1040000: sum of thiabendazole and 5-hydroxythiabendazole, expressed as thiabendazole Thiabendazole  code 1020000: sum of thiabendazole, 5-hydroxythiabendazole and its sulfate conjugate, expressed as thiabendazole (+) The European Food Safety Authority identified some information on the magnitude of residues of the metabolite benzimidazole as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0110000 Citrus fruits 0110010 Grapefruits 0110020 Oranges 0110030 Lemons 0110040 Limes 0110050 Mandarins 0110990 Others 0130010 Apples (+) The European Food Safety Authority identified some information on residue trials as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0163010 Avocados (+) The European Food Safety Authority identified some information on storage stability and on the magnitude of residues of the metabolite benzimidazole as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0211000 (a) potatoes (+) The European Food Safety Authority identified some information on sorage stability and on the magnitude of residues of the metabolite benzimidazole as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0255000 (e) witloofs/Belgian endives (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish (+) The European Food Safety Authority identified some information on analytical methods and on the magnitude of residues of the metabolite benzimidazole as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 1000000 PRODUCTS OF ANIMAL ORIGIN -TERRESTRIAL ANIMALS 1010000 Tissues from 1011000 (a) swine 1011010 Muscle 1011020 Fat tissue 1011030 Liver 1011040 Kidney 1011050 Edible offals (other than liver and kidney) 1011990 Others 1012000 (b) bovine 1012010 Muscle 1012020 Fat tissue 1012030 Liver 1012040 Kidney 1012050 Edible offals (other than liver and kidney) 1012990 Others 1013000 (c) sheep 1013010 Muscle 1013020 Fat tissue 1013030 Liver 1013040 Kidney 1013050 Edible offals (other than liver and kidney) 1013990 Others 1014000 (d) goat 1014010 Muscle 1014020 Fat tissue 1014030 Liver 1014040 Kidney 1014050 Edible offals (other than liver and kidney) 1014990 Others 1015000 (e) equine 1015010 Muscle 1015020 Fat tissue 1015030 Liver 1015040 Kidney 1015050 Edible offals (other than liver and kidney) 1015990 Others 1016000 (f) poultry 1016010 Muscle 1016020 Fat tissue 1016030 Liver 1016040 Kidney 1016050 Edible offals (other than liver and kidney) 1016990 Others 1017000 (g) other farmed terrestrial animals 1017010 Muscle 1017020 Fat tissue 1017030 Liver 1017040 Kidney 1017050 Edible offals (other than liver and kidney) 1017990 Others 1020000 Milk 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 Birds eggs 1030010 Chicken 1030020 Duck 1030030 Geese 1030040 Quail 1030990 Others 1050000 Amphibians and Reptiles 1060000 Terrestrial invertebrate animals 1070000 Wild terrestrial vertebrate animals (*2) Indicates lower limit of analytical determination (2) For the complete list of products of plant and animal origin to which MRLs apply, reference should be made to Annex I. (F) = Fat soluble Acrinathrin and its enantiomer (F) (+) The European Food Safety Authority identified some information on residue trials and metabolism as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 1 July 2019, or, if that information is not submitted by that date, the lack of it. 0251010 Lamb's lettuces/corn salads 0251030 Escaroles/broad-leaved endives 0251040 Cresses and other sprouts and shoots 0251060 Roman rocket/rucola 0251070 Red mustards (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish